Title: From George Washington to the United States Senate and House of Representatives, 25 January 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York], January 25th, 1790.
Gentlemen of the Senate and House of Representatives.

I have received from His Excellency John E. Howard, Governor of the State of Maryland, an Act of the Legislature of Maryland to ratify certain Articles in addition to, and amendment of the Constitution of the United States of America proposed by Congress to the Legislatures of the several States; and have directed my Secretary to lay a copy of the same before you, together with the copy of a letter accompanying the above act, from His Excellency the Governor of Maryland to the President of the United States.
The originals will be deposited in the Office of the Secretary of State.

Go: Washington

